Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 1 of 50 PagelD: 382

 

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/18/2020 12:49 Provider: Pugliese, Nicole RN Unit: R62
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date initiated Format Handout/Topic Provider Outcome
06/18/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/18/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/18/2020 12:54
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/18/2020 12:54 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 2 of 50 PagelD: 383

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/18/2020 12:49

Cosign/Review
Reg # 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/22/2020 14:20.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 3 of 50 PagelD: 384

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 96/17/2020 10:02 Provider: Pugliese, Nicole RN Unit: R02

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/17/2020 09:04 FTD 97.7 36.5 Forehead Orapello, Brian RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/17/2020 09:04 FTD 60 Via Machine Regular Orapelle, Brian RN
Respirations:
Date Time Rate Per Minute Provider
06/17/2020 09:04 FTD 18 Orapello, Brian RN
Blood Pressure:
Date Time Value Location Position Cuff Size § Provider
06/17/2020 09:04 FTD 147/80 Left Arm Sitting Adult-regular Orapello, Brian RN
SaQ2:
Date Time Value(%)} Air Provider
06/17/2020 09:04FTD 98 Room Air Orapello, Brian RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert & Oriented to Person
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/17/2020 10:04 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 4 of 50 PagelD: 385

 

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/17/2020 10:02 Provider: Pugliese, Nicole RN Unit: Ro2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Hando i Provider Outcome
06/17/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/17/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required:No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/17/2020 10:04
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.

Generated 06/17/2020 10:04 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 5 of 50 PagelD: 386

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/17/2020 10:02

Cosign/Review
Reg #: 7 1610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/19/2026 07:16.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 6 of 50 PagelD: 387

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg # 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/16/2020 09:38 Provider. Hernandez, Jessica RN Unit: Ro2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 IM

 

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/16/2020 09:39 FTD 97.9 36.6 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/16/2020 09:39 FTD 60 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/16/2020 09:39 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/16/2020 09:39 FTD 136/82 Hernandez, Jessica RN
§a0Q2:

Date Time Value(%) Air Provider

06/16/2020 09:39 FTD 98 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/16/2020 09:41 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 7 of 50 PagelD: 388

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/16/2020 09:38 Provider. Hernandez, Jessica RN Unit: R02

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider
06/16/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/16/2020 09:41
Requested to be cosigned by Chinwalla, F. DO.
Cosign documentation will be displayed on the following page.

Generated 06/16/2020 09:41 by Hernandez, Jessica RN Bureau of Prisons - FTD

Outcome
Verbalizes
Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 8 of 50 PagelD: 389

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/16/2020 09:38

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, JessicaRN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/16/2020 15:15.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 9 of 50 PagelD: 390

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/15/2020 10:02 Provider. Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/15/2020 = =10:02 FTD 97.6 36.4 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/15/2020 10:02 FTD 60 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/15/2020 10:02 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/15/2020 10:02 FTD 125/71 Hernandez, Jessica RN
$a02:

Date Time Value(%) Air Provider

06/15/2020 10:02 FTD 100 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and mcist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/15/2020 10:04 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 10 of 50 PagelD: 391

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/15/2020 10:02 Provider: Hernandez, Jessica RN — Unit: Ro2

 

housing unit, IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider
06/15/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/15/2020 10:04
Requested to be cosigned by Chinwalla, F. DO.
Cosign documentation will be displayed on the following page.

Outcome
Verbalizes
Understanding

Generated 06/15/2020 10:04 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 11 of 50 PagelD: 392

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/15/2020 10:02

Reg #: 71610-050
Sex: M Race: WHITE
Provider. Hernandez, JessicaRN Facility: FID

 

Cosigned by Chinwalla, F. DO on 06/15/2020 14:13.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 12 of 50 PagelD: 393

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/14/2020 10:58 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: [INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/14/2020 10:58 FTD 97.0 36.1 Pugiiese, Nicole RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/14/2020 10:58 FTD 71 Pugliese, Nicole RN
Respirations:
Date Time Rate Per Minute Provider
06/14/2020 10:58 FTD 17 Pugliese, Nicole RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/14/2020 10:58FTD 130/76 Pugliese, Nicole RN
$a02:
Date Time Value(%) Air Provider
06/14/2020 10:58FTD 98 Room Air Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/14/2020 11:01 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 13 of 50 PagelD: 394

 

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/14/2020 10:58 Provider: Pugliese, Nicole RN Unit: RQ2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

iM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
06/14/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/14/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/14/2020 11:01
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MB/CD.
Review documentation will be displayed on the following page.

Generated 06/14/2020 11:01 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 14 of 50 PagelD: 395

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/14/2020 10:58

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider. Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/16/2020 08:43.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 15 of 50 PagelD: 396

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/14/2020 10:58

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Reviewed by Turner-Foster, Nicoletta MD/CD on 06/17/2020 12:00.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 16 of 50 PagelD: 397

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/13/2020 10:48 Provider: Pugliese, Nicole RN Unit: R02

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date ime Fahrenheit Celsius Location Provider
06/13/2020 10:43 FTD 97.5 36.4 Forehead Orapello, Brian RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/13/2020 10:43 FTD 60 Via Machine Regular Orapello, Brian RN
Respirations:
Date Time Rate Per Minute Provider
06/13/2020 10:43 FTD 18 Orapello, Brian RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/13/2020 10:43FTD 112/68 Left Am Sitting Adult-regular Orapello, Brian RN
SaQ2:
06/13/2020 10:43FTD 96 Room Air Orapello, Brian RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary
Observation/Inspection

Yes: Within Normal Limits

Generated 06/13/2020 10:50 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 17 of 50 PagelD: 398

 

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/13/2020 10:48 Provider: Pugliese, Nicole RN Unit: R02
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Hand opic Provider Outcome
06/13/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
06/13/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/13/2020 10:50
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/13/2020 10:50 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 18 of 50 PagelD: 399

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/13/2020 10:48

Bureau of Prisons
Health Services

Cosign/Review

Reg # 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

Cosigned by Chinwalla, F. DO on 06/13/2020 12:13.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 19 of 50 PagelD: 400

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/13/2020 10:48

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Reviewed by Turner-Foster, Nicoletta MD/CD on 06/17/2020 12:06.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 20 of 50 PagelD: 401

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/12/2020 12:49 Provider. Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5351.

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/12/2020 12:49FTD 97.6 36.4 Pugliese, Nicole RN
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/12/2020 12:49 FTD 57 Pugliese, Nicole RN
Respirations:
Date Time Rate Per Minute Provider
06/12/2020 12:49 FTD 16 Pugliese, Nicole RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/12/2020 12:49FTD 130/77 Pugliese, Nicole RN
$a02:
Date Time Value(%) Air Provider
06/12/2020 12:49FTD 97 Room Air Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normat Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits

Generated 06/12/2020 12:52 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 21 of 50 PagelD: 402

 

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/12/2020 12:49 Provider: Pugliese, Nicole RN Unit: R02
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19,

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
06/12/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/12/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required:No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Pugliese, Nicole RN on 06/12/2020 12:52
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/12/2020 12:52 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 22 of 50 PagelD: 403

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/12/2020 12:49

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/13/2020 12:24.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 23 of 50 PagelD: 404

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 96/12/2020 12:49

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Reviewed by Turner-Foster, Nicoletta MD/CD on 06/17/2020 12:09.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 24 of 50 PagelD: 405

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/11/2020 11:31 Provider: Hernandez, Jessica RN Unit: Ro2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/11/2020 11:30 FTD 97.9 36.6 Hernandez, Jessica RN
Pulse:

Date Time Rat in Location Rhythm Provider

06/11/2020 11:30 FTD 55 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/11/2020 11:30 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/11/2020 11:30 FTD 130/86 Hernandez, Jessica RN
SaQ2:

Date Time Value{%) Air Provider

06/11/2020 11:30 FTD 98 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/11/2020 11:33 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 25 of 50 PagelD: 406

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/11/2020 11:31 Provider: Hernandez, Jessica RN Unit: RO2

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

 

Date Initiated Format Handout/Topic Provider
06/11/2020 Counseling Access to Care Hernandez, Jessica
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/1 1/2020 11:33
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.

Cosign documentation will be displayed on the following page.

Generated 06/11/2020 11:33 by Hernandez, Jessica RN Bureau of Prisons - FTD

Outcome
Verbalizes
Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 26 of 50 PagelD: 407

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date; 06/11/2020 11:31 Provider: Hernandez, Jessica RN Facility: FTD

 

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/11/2020 15:47.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 27 of 50 PagelD: 408

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/10/2020 12:22 Provider: Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaini(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/10/2020 12:23 FTD 98.2 36.8 Hernandez, Jessica RN
Pulse:

Date Time Rate PerMinute Location Rhythm Provider

06/10/2020 12:23 FTD 60 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/10/2020 12:23 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/10/2020 12:23 FTD 136/77 Hernandez, Jessica RN
$a02:

Date Time Value(’s) Air Provider

06/10/2020 12:23 FTD 98 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/10/2020 12:25 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 28 of 50 PagelD: 409

 

Inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/10/2020 12:22 Provider: Hernandez, Jessica RN Unit: Ro2

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Calf as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
06/10/2020 Counseling Access to Care Hernandez, Jessica Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hemandez, Jessica RN on 06/10/2020 12:25
Requested to be cosigned by Chinwalla, F. DO.
Cosign documentation will be displayed on the following page.

Generated 06/10/2020 12:25 by Hemandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 29 of 50 PagelD: 410

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/10/2020 12:22

Reg #: 71610-050
Sex: M Race: WHITE
Provider. Hernandez, Jessica RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/10/2020 13:09.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 30 of 50 PagelD: 411

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71670-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:45 Provider. Pugliese, Nicole RN Unit: R02

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate BASRALIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is
currently in isolation in unit 5851.

 

Pain: No
OBJECTIVE:
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/09/2020 09:45 FTD 67 Pugliese, Nicole RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings/No Apparent Distress

This 72 yo male patient is being evaluated this AM for COVID-19.

IM is isolated in unit 5851. He ambulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
diarrhea, n/v. He is in no acute distress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
Inmate denies any injury. Inmate specifically denies loss of consciousness, nausea, vomiting, unilateral weakness,
abdominal pain, headache, blurred vision, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate

Generated 06/09/2020 09:47 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 31 of 50 PagelD: 412

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:45 Provider: Pugliese, Nicole RN Unit: RO2

 

denies trauma. Inmate denies PREA questions. PCPT/MD notified of assessment. Inmate will continue to be monitored
by HSU staff. Inmate was instructed to notify HSU staff if symptoms worsen.

PLAN:

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Pugliese, Nicole RN on 06/09/2020 09:47

Generated 06/09/2020 09:47 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 32 of 50 PagelD: 413

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:38 Provider: Pugliese, Nicole RN Unit: Roz

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate B LIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is

 

 

curren | ion in unit 5851.
Pain: No
OBJECTIVE:
Temperature:
Date Celsius Location Provider

 

06/09/2020 09 30 FTD Pugliese, Nicole RN

Pulse:

Date Time Rate Per Minute 4 Rhythm Provider

06/09/2020 09:39 FTD Pugliese, Nicole RN

 

Respirations:
Date Time Rate Per Minute sQ)
06/09/2020 09:39 FTD 17 Pugliese N
Blood Pressure:
Date Time Value Location ition Provider
06/09/2020 09:39FTD 118/78 Pugliese, Nicole RN
SaQ2:
Date Time Value(%) Air Provider
06/09/2020 09:39 FTD 98 Room Air Pugliese, Nicole RN

Exam:
General
Affect

Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary
Observation/Inspection
Yes: Within Normal Limits

Generated 06/09/2020 09:42 by Pugliese, Niccle RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 33 of 50 PagelD: 414

 

 

inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:38 Provider: Pugliese, Nicole RN Unit: ROQ2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

   
   
  

ASSESSMENT:
No Significant Findings. arent Distress
This 72 yo male pati emg evaluated this AM for COVID-19.

bulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
tress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.
®:: denies loss of consciousness, nausea, vomiting, unilateral weakness,

IM is isolated in unit
diarrhea, n/v. He is in no
Inmate denies any injury. |
abdominal pain, headache, blur
denies trauma. Inmate denies P

n, throat pain, and malaise. Inmate denies head, neck and back pain. Inmate
uestions. PCPT/MD notified of assessment. Inmate will continue to be monitored

by HSU staff. Inmate was instructed to ngij staff if symptoms worsen.
PLAN:
Disposition:
To be Evaluated by Provider Qe
Patient Education Topics:
Date Initiated Format Handout/Topic Provider Outcome
06/09/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/09/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes

Understanding

Telephone/Verbal Order: No
Completed by Pugliese, Nicole RN on 06/09/2020 09:42 oe

Copay Required: No Cosign Required: Yes QO

Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/09/2020 09:42 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 34 of 50 PagelD: 415

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:38 Provider: Pugliese, Nicole RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Pugliese, Nicole RN

Chief Complaint: INFECTIOUS DISEASE
Subjective: Inmate B. LIAN is a 72 yo male patient is being evaluated this AM for COVID-19. He is

 

 

 

 

curren is@mation in unit 5851.
Pain: No

OBJECTIVE: So
Temperature:

Date Time Celsius Location Provider

06/09/2020 09:39FTD Pugliese, Nicole RN
Pulse:

Date Time Rate Per Minute Rhythm Provider

06/09/2020 09:39 FTD Pugliese, Nicole RN
Respirations:

Date Time Rate Per Minute Rate Por Minute Sa Qe)

06/09/2020 09:39 FTD 17 Pugliese N
Blood Pressure:

Date Time Value Location Position Provider

06/09/2020 09:39 FTD 118/78 Pugliese, Niccle RN
SaQ2:

Date Time Value(%) Air Provider

06/09/2020 09:39FTD 98 Room Air Pugliese, Nicole RN

Exam:
General
Affect

Yes: Pleasant, Cooperative
Appearance
Yes: Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Mouth
Mucosa
Yes: Within Normal Limits
Pulmonary
Observation/Inspection
Yes: Within Normal Limits

Generated 06/09/2020 09:42 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 35 of 50 PagelD: 416

 

 

Inmate Name: BASRALIAN, GARY Reg # 71610-050
Date of Birth: 07/02/1947 Sex: MoS ERace: WHITE Facility: FTD
Encounter Date: 06/09/2020 09:38 Provider: Pugliese, Nicole RN Unit: RO2
Exam:
Cardiovascular
Observation

Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits
No: Diarrhea, Vomiting

ASSESSMENT:

No Significant Findings.

This 72 yo male pati
IM is isolated in unit
diarrhea, n/v. He is in no
Inmate denies any injury. |

  
 
  
   
 
 

arent Distress

emg evaluated this AM for COVID-19.

bulates with a steady gait. AAOx3. VS Stable. Skin pwd, He denies SOB, cough,
tress. Respirations are clear and unlabored. He has no neurological deficit. PERRLA.

ifically denies loss of consciousness, nausea, vomiting, unilateral weakness,

abdominal pain, headache, surf throat pain, and malaise. Inmate denies head, neck and back pain. Inmate

denies trauma. Inmate denies P uestions. PCPT/MD notified of assessment. Inmate will continue to be monitored

by HSU staff. Inmate was instructed to ngtj staff if symptoms worsen.

PLAN:

Disposition:

To be Evaluated by Provider
Patient Education Topics: Q
Date Initiated Format Handout/Topic Provider Outcome
06/09/2020 Counseling Access to Care Pugliese, Nicole Verbalizes
Understanding
06/09/2020 Counseling Plan of Care Pugliese, Nicole Verbalizes
Understanding
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.

Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Completed by Pugliese, Nicole RN on 06/09/2020 09:42 of

Generated 06/09/2020 09:42 by Pugliese, Nicole RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 36 of 50 PagelD: 417

Bureau of Prisons
Health Services

See Amendment

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/09/2020 09:45 Facility: FTD

 

Amendment made to this note by Pugliese, Nicole RN on 06/09/2020 09:47.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 37 of 50 PagelD: 418

Bureau of Prisons
Health Services

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/09/2020 09:38

Cosign/Review
Reg #: 71610-050
Sex: M Race: WHITE
Provider: Pugliese, Nicole RN Facility: FTD

 

Cosigned by Chinwalla, F. DO on 06/09/2020 17:28.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 38 of 50 PagelD: 419

Bureau of Prisons

Health Services

Clinical Encounter

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947 Sex:
Encounter Date: 06/08/2020 11:48

M Race: WHITE
Provider: Orapello, Brian RN Unit: RO2

Reg#: 71610-050
Facility: FTD

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: OCrapello, Brian RN
Chief Complaint: INFECTIOUS DISEASE

Subjective: 72 yo male patient is being evaluated this AM for COVID-19. He is currently in isolation in unit

5851. Today he has no complaints.

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/08/2020 11:48FTD 98.0 36.7 Forehead Orapello, Brian RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/08/2020 11:48 FTD 68 Via Machine Regular Orapello, Brian RN
Respirations:

Date Time Rate Per Minute Provider

06/08/2020 11:48 FTD 16 Orapello, Brian RN
Blood Pressure:

Date Time Value Location Position Cuff Size § Provider

06/08/2020 11:48FTD 113/75 Left Arm Sitting Adult-regular Orapello, Brian RN
SaO2:

Date Time Value(%) Air Provider

06/08/2020 11:48 FTD 97 Room Air Orapello, Brian RN
Exam:

General

Affect
Yes: Cooperative
Appearance
Yes: Alert and Oriented x 3
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
Cardiovascular
Observation
Yes: Within Normal Limits
Gastrointestinal
General
Yes: Within Normal Limits

Generated 06/08/2020 11:50 by Orapello, Brian RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 39 of 50 PagelD: 420

 

Inmate Name: BASRALIAN, GARY

Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/08/2020 11:48 Provider: Orapello, Brian RN

Reg# 71610-050

Facility: FTD
Unit: R02

 

Exam:
Genitourinary
General
Yes: Within Normal Limits

ASSESSMENT:

Other
72 yo male patient is being evaluated this AM for COVID-19.

IM denies any covid-19 like symptoms and is asymptomatic at this time. He has no complaints today.

IM is isolated in unit 5851. IM aaox3 appears in no acute distress, facial symmetry noted, grasps equal, mucosa pink
and moist, respirations even and unlabored, denies SOB, denies diarrhea, voiding with no difficulty, skin w/p/d.
Ambulatory with a steady gait around isolated housing unit. IM encouraged to stay well hydrated via cral intake and
continue activity as tolerated. PCPT/MD notified of assessment. Inmate will continue to be monitored by HSU staff.

Inmate was instructed to notify HSU staff if he develops symptoms.
PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic

06/08/2020 Counseling Access to Care

06/08/2020 Counseling Plan of Care
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: Yes By: Chinwalla, F. DO
Telephone or Verbal order read back and verified.

Completed by Orapello, Brian RN on 06/08/2020 11:50
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Turner-Foster, Nicoletta MD/CD.
Review documentation will be displayed on the following page.

Generated 06/08/2020 11:50 by Orapello, Brian RN Bureau of Prisons - FTD

Provider
Orapello, Brian

Orapello, Brian

Outcome
Verbalizes
Understanding

Verbalizes
Understanding

Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 40 of 50 PagelD: 421

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/08/2020 11:48

Bureau of Prisons
Health Services

Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Orapello, Brian RN Facility: FTD

Cosigned by Chinwalla, F. DO on 06/22/2020 17:28.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 41 of 50 PagelD: 422

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/07/2020 10:33 Provider. Hernandez, Jessica RN Unit: RO2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaluation of isolated covid-19 positive IM

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/07/2020 10:33 FTD 97.6 36.4 Hemandez, Jessica RN
Pulse:

Date Time Rate Per Minute Location Rhythm vider

06/07/2020 10:33 FTD 63 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/07/2020 10:33 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/07/2020 10:33 FTD 147/77 Hernandez, Jessica RN
SaO2:

06/07/2020 10:33 FTD 98 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and denies mouth ulcers today. IM aaox4 appears in no acute
distress, denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest
pain, denies cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait

Generated 06/07/2020 10:36 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 42 of 50 PagelD: 423

 

inmate Name: BASRALIAN, GARY Reg# 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/07/2020 10:33 Provider. Hernandez, Jessica RN Unit: ROd2

 

around isolated housing unit. IM encouraged to stay welt hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

Date Initiated Forma Handout/Topic Provider Outcome
06/07/2020 Counseling Access to Care Hernandez, Jessica Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/07/2020 10:36
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.

Cosign documentation will be displayed on the following page.

Generated 06/07/2020 10:36 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 43 of 50 PagelD: 424

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: BASRALIAN, GARY Reg #: 7 1610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE
Encounter Date: 06/07/2020 10:33 Provider: Hernandez, Jessica RN Facility: FTD

 

Cosigned by Turner-Foster, Nicoletta MD/CD on 06/09/2020 17:06.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 44 of 50 PagelD: 425

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: BASRALIAN, GARY Reg #: 71610-0580
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Note Date: 06/06/2020 15:20 Provider: Turner-Foster, Nicoletta Unit: R02

 

Cosign Note - Clinical Encounter Cosign encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Turner-Foster, Nicoletta MD/CD
06/02/2020 SARS-CoV-2 is NEGATIVE

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Tumer-Foster, Nicoletta MD/CD on 06/06/2020 15:20

Generated 06/06/2020 15:20 by Turner-Fester, Nicoletta Bureau of Prisons - FTD Page 1 of |
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 45 of 50 PagelD: 426

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/06/2020 12:17 Provider. Hernandez, Jessica RN Unit: Rd2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: Other Problem
Subjective: Evaluation of isolated covid-19 positive IM

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/06/2020 12:17 FTD 98.1 36.7 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/06/2020 12:17 FTD 68 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/06/2020 12:17 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/06/2020 12:17 FTD 748/85 Hernandez, Jessica RN
$SaQ2:

Date Time Value(%) Air Provi

06/06/2020 12:17 FTD 97 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

Ulcers-Intraoral and/or Lip

iM c/o mouth sores that he admits started 4 days ago; however, he states they are improving. li aaox4 appears in no
acute distress, denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies
chest pain, denies cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait

Generated 06/06/2020 12:21 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 46 of 50 PagelD: 427

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/06/2020 12:17 Provider: Hernandez, Jessica RN Unit: RO2

 

around isolated housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
To be Evaluated by Provider

Patient Education Topics:

Date Initiated Format Handout/Topi Provider Outcome
06/06/2020 Counseling Access to Care Hernandez, Jessica Verbalizes

Understanding

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/06/2020 12:21
Requested to be cosigned by Turner-Foster, Nicoletta MD/CD.
Cosign documeniation will be displayed on the following page.

Generated 06/06/2020 12:21 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 47 of 50 PagelD: 428

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 06/06/2020 12:17

Bureau of Prisons
Health Services

Cosign/Review

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, Jessica RN — Facility: FTD

Cosigned with New Encounter Note by Turner-Foster, Nicoletta MD/CD on 06/06/2020 15:19.

Bureau of Prisons - FTD
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 48 of 50 PagelD: 429

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: BASRALIAN, GARY Reg#: 71610-050
Date of Birth: 07/02/1947 Sex. M Race: WHITE Facility: FTD
Encounter Date: 06/05/2020 10:35 Provider. Hernandez, Jessica RN Unit: Ro2

 

Nursing - Evaluation encounter performed at Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Hernandez, Jessica RN

Chief Complaint: No Complaint(s)
Subjective: Evaiuation of isolated covid-19 positive IM

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/05/2020 10:35 FTD 97.5 36.4 Hernandez, Jessica RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/05/2020 10:35 FTD 63 Hernandez, Jessica RN
Respirations:

Date Time Rate Per Minute Provider

06/05/2020 10:35 FTD 18 Hernandez, Jessica RN
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/05/2020 10:35 FTD 146/72 Hernandez, Jessica RN
Sa0Q2:

Date Time Value(%) Air Provider

06/05/2020 10:35 FTD 97 Room Air Hernandez, Jessica RN
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry, Skin Intact
Pulmonary

Observation/Inspection
Yes: Within Normal Limits
No: Respiratory Distress

ASSESSMENT:

No Significant Findings/No Apparent Distress

IM denies any covid-19 like symptoms at this time and remains asymptomatic. IM aaox4 appears in no acute distress,
denies headache, denies dizziness, mucosa pink and moist, respirations even and unlabored, denies chest pain, denies
cough, denies SOB, denies diarrhea, voiding with no difficulty, skin w/d. Ambulatory with a steady gait around isolated

Generated 06/05/2020 10:37 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 1 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 49 of 50 PagelD: 430

 

Inmate Name: BASRALIAN, GARY Reg # 71610-050
Date of Birth: 07/02/1947 Sex: M Race: WHITE Facility: FTD
Encounter Date: 06/05/2020 10:35 Provider: Hernandez, Jessica RN Unit: R02

 

housing unit. IM encouraged to stay well hydrated via oral intake and continue activity as tolerated.

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Return Immediately if Condition Worsens

Patient Education Topics:

 

Date Initiated Format Handout/Topic Provider tco
06/05/2020 Counseling Access to Care Hernandez, Jessica Verbalizes
Understanding
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Hernandez, Jessica RN on 06/05/2020 10:37
Requested to be cosigned by Chinwalla, F. DO.

Cosign documentation will be displayed on the following page.

Generated 06/05/2020 10:37 by Hernandez, Jessica RN Bureau of Prisons - FTD Page 2 of 2
Case 2:18-cr-00515-MCA Document 34-3 Filed 12/01/20 Page 50 of 50 PagelD: 431

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: BASRALIAN, GARY
Date of Birth: 07/02/1947
Encounter Date: 96/05/2020 10:35

Reg #: 71610-050
Sex: M Race: WHITE
Provider: Hernandez, JessicaRN Facility: FID

 

Cosigned by Chinwalla, F. DO on 08/03/2020 14:18.

Bureau of Prisons - FTD
